Citation Nr: 1512359	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1986 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  The Veteran appealed the initial evaluation in this decision, and the matter is now before the Board.


FINDING OF FACT

Throughout the entire rating period, bilateral hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 66 decibels in the right ear and 63 decibels in the left ear, and speech recognition ability of 92 percent in the right ear, but 84 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where, as here, entitlement to service connection has already been established and an increase in the initial disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the service connection claim was filed in October 2009.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

In a January 2010 rating decision, service connection was established for bilateral hearing loss and an initial 0 percent evaluation was assigned, leaving the issue on appeal the matter of entitlement to a compensable rating for bilateral hearing loss.  The Veteran's hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In connection with his claim to service connection for bilateral hearing loss, the Veteran was afforded a VA audio examination in January 2010.  During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
45
85
LEFT

25
25
50
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 88 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed normal to severe sensorineural bilateral hearing loss.  The examiner also commented that the Veteran has bilateral tinnitus, his hearing loss has a significant effect on his occupation, and hearing difficulty impacts his occupational activities.

In a January 2010 notice of disagreement, the Veteran noted that he was placed on a 15 hour profile because of a failed hearing test in service.  He also contended that he requires hearing aids because his hearing is continuously getting worse and causing him numerous problems.  The Board notes that the Veteran has subsequently been fitted with hearing aids in March 2010, and VA medical records indicate that he is able to use them without difficulty.  However, the Board also notes that an April 2012 VA audiology note indicates that the Veteran uses the hearing aids quite sparingly.  In fact, the April 2012 VA audiologist commented that average use of the hearing aids since their issuance was approximately 0.5 hours per day.

A February 2010 VA audiology consultation report showed that the Veteran's ear canals were clear of excess cerumen and debris.  The VA audiologist reported normal hearing acuity bilaterally through the 2,000 Hertz range, with moderate to severe high frequency sensorineural hearing loss at the 3,000 Hertz frequency and beyond, with good speech recognition ability. 

The Veteran underwent another audio examination through a private physician in March 2010 which showed the following pure tone thresholds, in decibels: 




HERTZ




1000
2000
3000
4000
RIGHT

45
40
60
85
LEFT

45
50
70
85

This private physician also conducted a speech discrimination test, which the physician classified as "PBQ," that showed readings of 100 percent for both ears.  The private physician noted the presence of moderate to profound sloping essentially sensorineural bilateral hearing loss, but that there was also good speech discrimination during quiet.  The Veteran was reported as stating that he has had ringing in his ears for over 12 years, and that the military noticed his hearing problem 12 to 15 years ago and it was finally noticing this problem now.  

The Veteran had another private audio examination performed in January 2011 which showed pure tone thresholds, in decibels, as follows:







HERTZ




1000
2000
3000
4000
RIGHT

55
45
70
95
LEFT

55
40
70
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 84 percent in the left ear.  The private audio technician noted that the test reliability was good, and that the Veteran had sensorineural loss.  A private physician interpreted these results in January 2011 and concluded that the Veteran has moderate to profound high frequency neurosensory hearing loss that computes to a 43 percent hearing handicap by the American Counsel of Otolaryngology and the American Medical Association.  Moreover, this private physician opined that this disability is most likely service-connected and that the Veteran should be eligible for compensation for his service-connected hearing loss.  

The Veteran was afforded another VA audio examination in May 2012 where the pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
CNT
CNT
CNT
50
80
LEFT
CNT
CNT
CNT
35
80

Speech audiometry revealed speech recognition ability of CNT percent in the right ear, and CNT percent in the left ear.  The term "CNT" indicates that the examiner could not test the threshold level at this frequency.  The examiner stated that responses to pure tone thresholds below the 3,000 Hertz were extremely inconsistent with normal distortion-product otoacoustic emissions and varied by as much as 30 decibels at any one of these pitches in both ears.  

Moreover, the examiner determined that the test results for pure tone thresholds were not valid for rating purposes, and she repeated that it was due to responses to pure tone frequencies below 3,000 Hertz were extremely inconsistent with normal distortion-product otoacoustic emissions that varied by as much as 25 decibels at any one of these pitches with repeated testing in both ears.  She also stated that there was less variability at 3,000 Hertz and above consistent with abnormal distortion-product optoacoustic emissions at these frequencies.  This examiner also concluded that the use of this speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate.  The examiner remarked that the distortion-product otoacoustic emissions were robust below the 3,000 Hertz frequency in both ears indicating no worse than borderline normal peripheral hearing at these frequencies.  

The examiner diagnosed the Veteran with sensorineural hearing loss in both ears in the frequencies of 500 Hertz to 4,000 Hertz and 6,000 Hertz or higher frequencies.  Additionally, the Veteran reported that his bilateral hearing loss impacts ordinary conditions of daily life, including his ability to work, because he has difficulty hearing conversations and requires the television to be loud.  He also reported that he could not hear air leaks and turn signals during his occupation as a truck driver for five years, which appears to have ended in 2011.  The examiner also noted that the Veteran worked as a painter. 

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  Initially, the Board notes that the most probative evidence pertaining to rating the Veteran's bilateral hearing loss under VA regulations is the January 2010 VA examination because it is the only audio examination which shows reliable pure tone thresholds and speech discrimination readings using the Maryland CNC test.  While the March 2010 and January 2011 private audio examinations show pure tone thresholds, there is no indication that these private audiologists used the Maryland CNC test to determine speech discrimination.  Moreover, as will be discussed below, even assuming that these private audio examinations utilized the Maryland CNC test, the Veteran's disability rating would not increase under the rating schedule.  

Likewise, the Board concludes that the May 2012 VA examination is not valid for rating purposes because certain pure tone thresholds and the speech discrimination percentages were unavailable.  Moreover, there is no indication that another VA audio examination would provide more consistent or more adequate results because, as the May 2012 VA examiner concluded, the cause of the unavailability of some pure thresholds and the speech discrimination percentages was due to responses that were extremely inconsistent with normal distortion-product otoacoustic emissions and that varied by high decibel readings at any one of the pitches below 3,000 Hertz after repeated testing in both ears.  Thus, the Board concludes that January 2010 VA examination is the most probative evidence needed to rate the Veteran's bilateral hearing loss. 

To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because during the January 2010 VA examination the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side was 40 decibels with 92 percent speech discrimination, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear pure tone threshold average was 45 decibels, with speech discrimination of 88 percent.  Table VI indicates the assignment of Roman numeral II for the left ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the poorer hearing and the vertical columns represent the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral II intersect, Table VII reveals that a rating of zero percent is warranted.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.

Here, the Veteran's hearing loss in either ear does not meet the definition of an exceptional pattern of hearing loss for any of the audio examinations in the record, and thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required.

As previously stated, the record is unclear whether the March 2010 and January 2011 private audio examinations utilized the Maryland CNC test for speech discrimination; however, even if they did utilize this test, the Veteran's hearing loss rating would not increase.  Specifically, during the March 2010 private examination, the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side was 58 decibels with 100 percent speech discrimination, and Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear pure tone threshold average was 63 decibels, with speech discrimination of 100 percent.  Table VI indicates the assignment of Roman numeral II for the left ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII, which show that where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a rating of zero percent is warranted.

Again, during the January 2011 private examination, the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the left side was 63 decibels with 84 percent speech discrimination, and Table VI assigns the Roman numeral III to the left ear.  The Veteran's right ear pure tone threshold average was 66 decibels, with speech discrimination of 92 percent.  Table VI indicates the assignment of Roman numeral II for the right ear.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI to Table VII, which show that where the column for Roman numeral II and the row for Roman numeral III intersect, Table VII reveals that a rating of zero percent is warranted.

Thus, even assuming that the private audio examinations used the Maryland CNC test for speech discrimination, the Veteran's rating for bilateral hearing loss would not provide a higher rating under the rating criteria.  While the Board finds that the Veteran's bilateral hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 66 decibels in the right ear and 63 decibels in the left ear, and speech recognition ability (using a test that was possibly not the Maryland CNC test) of 92 in the right ear and 84 percent in the left ear, these symptoms do not warrant a compensable rating pursuant to VA regulations. 

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

A fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the January 2010 VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting that his hearing loss has a significant effect on his occupation, and that hearing difficulty impacts his occupational activities; however, this examiner did not elaborate on this statement or provide any particular way that the Veteran's hearing loss affects his occupation. 

The Veteran reported in April 2012 to a VA audiologist that his wife complains that he has the television on too loud and that he has trouble with some words.  Moreover, during the May 2012 VA examination, the Veteran reported that his bilateral hearing loss impacts ordinary conditions of daily life, including his ability to work, because he has difficulty hearing conversations and requires the television to be loud.  He also reported that he could not hear air leaks and turn signals during his previous occupation as a truck driver for five years, and the examiner noted that the Veteran worked as a painter.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and the reported complaints of his spouse, relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Table VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and hear his television are factors contemplated in the regulations and schedular rating criteria.  Moreover, the record indicates that the Veteran's complaints of inability to comprehend verbal conversations, hear his television, and hear automobile turning signals would be greatly alleviated if the Veteran used his hearing aids with greater frequency on a daily basis.

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities, namely, tinnitus and hearing loss, prevent him from maintaining employment.  In fact, the May 2012 VA examination specifically indicated that he previously worked as a truck driver, and that he might currently be employed as a painter.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claim to service connection for bilateral hearing loss.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating of 0 percent has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in January 2010 and May 2012, during which a physician conducted a physical examination of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim for an increased rating and no further notice or assistance is required.


ORDER

An initial compensable rating for bilateral hearing loss is denied



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


